ACCEPTED
                                                                                            03-15-00241-CR
                                                                                                    6348110
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                        8/4/2015 1:16:50 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                N0. 03-15-00241-CR

MICHAEL JOHN JAMES                     §     IN THE COURT OF APPEALS
                                                               FILED IN
                                                             3rd COURT OF APPEALS
    Appellant                                                    AUSTIN, TEXAS
                                                             8/4/2015 1:16:50 PM
VS.                                    §     THIRD    JUDICIAL DISTRICT
                                                               JEFFREY D. KYLE
                                                                     Clerk

THE STATE OF TEXAS                     §     STATE OF TEXAS
     Appellee

      MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, MICHAEL JOHN JAMES, Appellant, by and through his

counsel of record, Leonard Martinez, and files this his motion for an extension for

30 days in which to file the Appellant’s Brief. In support of this motion,

Appellant would show the Court the following:

                                       I.

      Appellant’s brief was due on 7-13-15 and is overdue. Counsel’s failure to

file Appellant’s Brief is due to mitigating circumstances.

                                       II.

      Counsel continues to have health issues. Counsel underwent lower back

surgery for debilitating pain on 7-22-15 and is recovering. There was a

complication but that has been resolved and counsel should be able to function at a

higher level in about another week. Counsel has read the record, identified an

important issue, and is beginning to brief that issue which has to do with the
deadly weapon finding in this case.

      Counsel should be able to complete the brief within 30 days.

      WHEREFORE, Appellant prays that the Court grant this motion and extend

the deadline for filing the Appellant’s Brief for a period of 30 days.

                                              Respectfully submitted,

                                              /s/Leonard Martinez
                                              Leonard Martinez
                                              812 San Antonio, Suite 104
                                              Austin, Texas 78701
                                              (512) 472-0958
                                              (512) 472-3053 Fax
                                              Bar No. 13142750

                                              ATTORNEY FOR APPELLANT


                                 Certificate of Service

      I certify that a true and correct copy of the foregoing document was sent to
the Travis County District Attorney this 4th Day of August, 2015.

                                              _/s/Leonard Martinez
                                              Leonard Martinez